DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmirler et al. (US Pub. 2018/0130260), hereinafter Schmirler.
Regarding claim 1, Schmirler discloses an operating machine information display system that displays information on an operating machine (Paragraphs [0048]-[0052]: view information relating to the industrial processes carried out by the machines and devices that make up industrial control environment 100, users must either rely on the pre-developed interface display screens executing on HMIs 114 (see user 122), or directly connect to the devices using a portable computer in order to view control programming and device configurations (see user 124). While these data visualization systems allow a user to view relevant data values and alarms associated with the various machines and devices, the localized nature of these systems requires the user to be physically near an HMI terminal or industrial controller in order to view operational and status data for a given industrial system or machine. Moreover, HMI displays and controller programming tools provide little in the way of trouble-shooting guidance or analysis in the event of a machine fault or other performance issue. Typically, the manner of presenting machine and device data via HMI screens or controller programming tools requires the user to visually correlate the data presented on the screens with the user's own direct view of the relevant machines or devices), the operating machine information display system comprising: an operating machine information acquisition unit that acquires information on the operating machine, the information including position information of the operating machine (Fig. 7; Paragraph [0085]: VR/AR presentation is generated based on a combination of diverse information received and processed by rendering component 308. FIG. 7 is a diagram illustrating data inputs leveraged by VR/AR presentation system 302 to generate VR/AR presentations. As noted above, presentation system 302 collects device data 704 from industrial devices or systems 702 across the plant environment. Presentation system 302 also maintains one or more plant models 524 that define a visual representation of the physical layout of the area represented by a VR presentation. For example, a plant model for a given industrial area (e.g., a production area, a workcell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets. For each industrial asset, the plant model can define physical dimensions and colors for the asset, as well as any animation supported by the graphical representation (e.g., color change animations, position animations that reflect movement of the asset, etc.). The plant models 524 also define the physical relationships between the industrial assets, including relative positions and orientations of the assets on the plant floor, conduit or plumbing that runs between the assets, and other physical definitions); a terminal device that is carried by a worker around the operating machine and capable of displaying information (Fig. 2; Paragraph [0050]: a system that generates and delivers augmented reality (AR) or virtual reality (VR) presentations (referred to collectively herein as “VR/AR presentations”) to a user via a wearable computer or other client device. VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.). The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation; Paragraph [0094]: other types of devices carried or worn by the human operators and capable of tracking the operators' locations and orientations can also be used to provide VR/AR presentation system 302 with operator location and orientation information); and a calculation unit, wherein the terminal device includes a terminal device information acquisition unit that acquires position information and orientation information of the terminal device, and the calculation unit causes the terminal device to display state information relating to a state of the operating machine based on the position information of the operating machine acquired by the operating machine information acquisition unit and the position information and the orientation information of the terminal device acquired by the terminal device information acquisition unit (Paragraph [0046]: industrial controllers 118 can also store persisted data values that can be referenced by the control program and used for control decisions, including but not limited to measured or calculated values representing operational states of a controlled machine or process (e.g., tank levels, positions, alarms, etc.) or captured time series data that is collected during operation of the automation system (e.g., status information for multiple points in time, diagnostic occurrences, etc.; Paragraph [0063]: Reporting component 310 can be configured to generate report data based on computations performed on subsets of collected industrial data, and present the report data in a suitable format on a VR/AR presentation via the wearable appliance. For example, reporting component 310 can be configured to calculate operating statistics for a device, work cell, machine, or production area based on data collected from industrial devices on the plant floor. The rendering component 308 can then render these statistics on an augmented or virtual reality presentation; Paragraph [0081]: Using some or all of these techniques, device interface component 314 can discover and collect operational, status, and configuration data relating to operation and health of industrial automation systems across a facility, as well as higher-level business data from devices on an office or IT network. This collected plant data 610 can be stored in memory associated with the VR/AR presentation system 302 (e.g., memory 322) and used by rendering component 308 to populate virtual and augmented reality presentations with live or historical data).
Regarding claim 2, Schmirler discloses the operating machine information display system according to claim 1, wherein the calculation unit determines display information to be displayed on the terminal device based on a parameter indicating degree of attention acquired from the state information (Paragraph [0057]: the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention; Paragraph [0119]: VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role. For example, depending on the user's identity or role, the user may be granted view-only privileges, or may alternatively be granted full or limited control privileges whereby the user is permitted to deliver control instructions 1206 to the device or system; Paragraphs [0135]-[0140]: the monitoring component 316 of VR/AR presentation system 302 can be configured to monitor the available video data 1412 received from the video capture devices 1414, and generate alerts in response to detection of a possible issue that merits the attention of plant personnel…rendering component 308 may also consider information contained in the user profiles 522 when determining a suitable subset of users to be notified. For example, user profiles 522 may define the roles of each user, as well as which production areas of a plant facility each user is assigned to. If the issue is determined to require attention by maintenance personnel, rendering component 308 can identify, based on analysis of the user profiles 522, which users are both identified as maintenance personnel and are assigned to the production area in which the issue was detected; Paragraph [0156]: corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow).
Regarding claim 3, Schmirler discloses the operating machine information display system according to claim 2, wherein the parameter indicating the degree of attention includes information indicating an attention area which is an area around the operating machine, and the calculation unit determines the display information based on the information indicating the attention area (Paragraph [0057]: the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, graphical arrows or other indicators that guide the user to the affected machine or device, as well as graphical indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention; Paragraphs [0135]-[0140]: the monitoring component 316 of VR/AR presentation system 302 can be configured to monitor the available video data 1412 received from the video capture devices 1414, and generate alerts in response to detection of a possible issue that merits the attention of plant personnel…rendering component 308 may also consider information contained in the user profiles 522 when determining a suitable subset of users to be notified. For example, user profiles 522 may define the roles of each user, as well as which production areas of a plant facility each user is assigned to. If the issue is determined to require attention by maintenance personnel, rendering component 308 can identify, based on analysis of the user profiles 522, which users are both identified as maintenance personnel and are assigned to the production area in which the issue was detected).
Regarding claim 4, Schmirler discloses the operating machine information display system according to claim 3, wherein the terminal device information acquisition unit further acquires the orientation information of the terminal device, and the terminal device displays the attention area so that the attention area is superimposed on an image captured by the terminal device, or displays the attention area so that the attention area overlaps a foreground seen by the worker through the terminal device by using the orientation information (Paragraph [0056]: as a user is viewing an automation system, machine, or industrial device through a wearable computer (or as a substantially real-time video image rendered on the user's client device), the VR/AR presentation system can monitor the wearable computer to determine the user's location relative to the automation system, the user's current line of sight or field of view, and/or other contextual information indicative of the user's relationship to the automation system. Based on the determined identity of the automation system currently being viewed by the user, the VR/AR presentation system can determine current status information for devices and/or machines that make up the automation system, or for a process being carried out by the automation system. The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains. For example, if the user's current view encompasses a real or virtualized motor-driven conveyor and a motor drive that controls the motor, the presentation system may superimpose a current operating status of the motor drive (e.g., a current speed, a fault condition, an operating mode, etc.) near the image or view of the motor drive as perceived by the user. If the user is currently viewing a die-cast furnace, the presentation system may superimpose a current furnace temperature near the view of the furnace; Paragraph [0069]: Visualization component 408 can be configured to render the virtual reality, augmented reality, mixed reality, or video presentations delivered to the wearable appliance 206 by VR/AR presentation system 302. Example augmented reality presentations can include graphical overlays that are superimposed over a user's field of view of his or her surroundings via a wearable appliance. These graphical overlays can include, but are not limited to, operational or status data indicators (both alphanumerical and icon-based indicators) for an industrial system or device within the user's field of view, indicators that direct a user to a location of an industrial system or device within a plant environment, guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device, or other such overlays. Example VR/AR presentations can include both external scaled down views of a factory floor area as well as virtualized first-person views of the plant floor).
Regarding claim 5, Schmirler discloses the operating machine information display system according to claim 3, wherein the terminal device information acquisition unit further acquires the orientation information of the terminal device, the operating machine information display system further comprising a display switching unit that switches between a first display mode and a second display mode, which are modes relating to display of the terminal device, wherein in a case where the first display mode is selected by the display switching unit, the terminal device displays the attention area so that the attention area is superimposed on an image captured by the terminal device or so that the attention area is superimposed on a foreground seen by the worker through the terminal device by using the orientation information, and in a case where the second display mode is selected by the display switching unit, the terminal device hides the attention area, or reduces an information amount of display of the attention area as compared with a case where the first display mode is selected (Paragraphs [0060]-[0069]: Client interface component 304 can be configured to exchange information between the VR/AR presentation system 302 and a wearable appliance or other client device having authorization to access the system. For example, the client interface component 304 can receive contextual information about a user based on a monitoring of the user's wearable appliance or other client device, device or machine identity information (e.g., information obtained by the wearable appliance from optical codes associated with the device or machine), requests from the wearable appliance to add or remove information from the presentation, commands from the wearable appliance to transition the presentation to a live video feed sourced by a selected video camera, requests from the wearable appliance to invoke a virtual control panel or other virtual or augmented reality presentation, etc. Client interface component 304 can also deliver augmented reality, virtual reality, or mixed reality presentations to the wearable appliance…Visualization component 408 can be configured to render the virtual reality, augmented reality, mixed reality, or video presentations delivered to the wearable appliance 206 by VR/AR presentation system 302. Example augmented reality presentations can include graphical overlays that are superimposed over a user's field of view of his or her surroundings via a wearable appliance. These graphical overlays can include, but are not limited to, operational or status data indicators (both alphanumerical and icon-based indicators) for an industrial system or device within the user's field of view, indicators that direct a user to a location of an industrial system or device within a plant environment, guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device, or other such overlays. Example VR/AR presentations can include both external scaled down views of a factory floor area as well as virtualized first-person views of the plant floor; Paragraphs [0107]-[0108]: presentation system 302 can generate layered VR views, and allow the user to selectively enable or disable layers in order to customize the presentation. For example, while a user is viewing a virtual control cabinet 1102 or machine via the wearable appliance 206, presentation system 302 can render a representation of the exterior of the cabinet or machine. In response to input or instructions received via the wearable appliance 206 from the user (e.g., a gesture or verbal command recognizable to the wearable appliance 206), presentation system 302 can remove layers from the presentation to expose interior views or layers of the cabinet 1102 or machine, such that interior components of the cabinet or machine are displayed. This interior presentation can include graphical representations of physical components or conditions within the cabinet or machine (e.g., jams within a machine, moving parts within the machine, non-moving parts, etc.) as well as data presentations (e.g., temperatures or temperature changes of interior machine or cabinet components, imminent overcurrent indications, etc…. first-person VR/AR presentation described above can be useful if the user is at a remote location relative to the physical production area (e.g., at another location within the plant or outside the plant), since the VR/AR presentation can be invoked from any location at which the user's wearable appliance 206 can interface with the VR/AR presentation system 302. If the user is physically located within the actual production area, the system allows the user to switch to an AR/VR presentation that renders data, graphics, or virtualized industrial assets over the user's direct view of real industrial assets. For such VR/AR presentations, the rendering component 308 overlays virtual elements over the user's view of a real environment through the wearable appliance 206. In this way, as the user traverses the production area, the presentation system 302 can enhance the user's real-world view of the production area with data overlays comprising relevant subsets of collected plant data 610, as well as any relevant computed statistics generated by reporting component).
Regarding claim 6, Schmirler discloses the operating machine information display system according to claim 3, wherein the terminal device displays information relating to whether or not the terminal device exists inside the attention area (Paragraph [0050]: system can render a scaled down view of the factory floor area, which affords the user an external overview of the area. This external view can include real-time avatars representing human operators, superimposed production statistics and status data, and other information. In accordance with user selection input, the system can switch from this external view to an internal view that renders a realistic presentation of the factory floor area from the point of view of a person standing within the environment. This internal view can include superimposed operational and status data placed on or near representations of the relevant industrial devices or control panels; Paragraph [0088]: Rendering component 308 can support both external VR/AR views of the industrial area from the perspective of a person outside of the area, as well as first-person views of the area that simulate the user's presence within the industrial area by rendering a full-scale view of the area. The view presented in FIG. 8 is an external view of the industrial area, which is generated by the wearable appliance's visualization component 408 in accordance with VR/AR presentation data 604 delivered by presentation system 302. VR/AR presentation system 302 can stream up-to-date VR/AR presentation data 604 to wearable appliance 206 to ensure that the view—including the user's angle of perspective and live industrial data values—remains current. Industrial assets rendered in the presentation, including tanks 818, conveyor 812, vats 814, and machines 816 are rendered by the rendering component 308 in accordance with rendering instructions defined by one or more of the plant models 524).
Regarding claim 7, Schmirler discloses the operating machine information display system according to claim 6, wherein in a case of displaying the attention area, the terminal device changes a display color of the attention area depending on whether or not the terminal device exists inside the attention area (Paragraph [0047]: HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, and thereby with the controlled processes and/or systems. Example display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator. Data presented in this manner is read from industrial controllers 118 by HMIs 114 and presented on one or more of the display screens according to display formats chosen by the HMI developer; Paragraph [0085]: a plant model for a given industrial area (e.g., a production area, a workcell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets. For each industrial asset, the plant model can define physical dimensions and colors for the asset, as well as any animation supported by the graphical representation (e.g., color change animations, position animations that reflect movement of the asset, etc.). The plant models 524 also define the physical relationships between the industrial assets, including relative positions and orientations of the assets on the plant floor, conduit or plumbing that runs between the assets, and other physical definitions).
Regarding claim 8, Schmirler discloses the operating machine information display system according to claim 3, wherein the operating machine information acquisition unit further acquires orientation information indicating orientation of the operating machine, and the calculation unit sets the attention area based on the orientation information (Fig. 2; Paragraph [0050]: a system that generates and delivers augmented reality (AR) or virtual reality (VR) presentations (referred to collectively herein as “VR/AR presentations”) to a user via a wearable computer or other client device. VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.). The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation; Paragraph [0094]: other types of devices carried or worn by the human operators and capable of tracking the operators' locations and orientations can also be used to provide VR/AR presentation system 302 with operator location and orientation information).
Regarding claim 9, Schmirler discloses the operating machine information display system according to claim 3, wherein the operating machine information acquisition unit acquires an operation amount of the operating machine, and the calculation unit sets the attention area so that the attention area becomes wider as the operation amount of the operating machine increases (Paragraph [0051]: the external view described above can include camera icons representing the 360-degree cameras that are capable of providing a live video feed. In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device. The video's angle of view can be changed in accordance with the user's current direction of view or head orientation, providing a realistic live view of the plant floor to a user at a remote location. In some embodiments, the presentation system can enhance or augment this live view with superimposed operational or status data positioned on or near the view representations of relevant machines or devices, thereby yielding an augmented reality view of the environment; Paragraph [0179]: the perspective or angle of view of the scaled facility will change in coordination with the user's position and orientation to simulate walking around a physical scale model of the facility).
Regarding claim 14, Schmirler discloses the operating machine information display system according to claim 9, wherein the operating machine further includes an operating machine main body and an attachment, the operating machine information acquisition unit further acquires posture information indicating a posture of the attachment with respect to the machine main body, and the calculation unit changes size of the attention area based on the posture information acquired by the operating machine information acquisition unit (Paragraph [0155]: user data 1704 may include device orientation data identifying a current orientation of the user's wearable appliance 206, which, when combined with the user's current location data, can indicate whether the user is currently viewing a correct area of the automation system for completion of a pending workflow step. In some embodiments, the device interface component 314 may also receive environment data collected by the user's wearable appliance 206 in the form of multimedia (e.g., audio and/or video data); infrared data; heat signature data; vibration data (which may be obtained by the wearable appliance 206 via the user's body when the user touches a vibrating component of an industrial machine or system); ambient noise levels; flux data; data indicative of the presence of particular gases, particulates, smoke, or toxins within the user's immediate environment; or other such environmental data. Such environmental data may provide further information that can be leveraged by monitoring component 316 to determine if the workflow is being followed, or if an action performed by the user in connection with addressing the issue has produced an unexpected result of which the user should be notified; Paragraph [0179]: an external view of a VR/AR presentation of the industrial facility is generated on a wearable appliance based on the data received at step 2002 and one or more plant models that define graphical representations of the industrial assets. The external view of the facility renders the facility or a production area within the facility as a virtual scale model with which the user can interact. For example, the perspective or angle of view of the scaled facility will change in coordination with the user's position and orientation to simulate walking around a physical scale model of the facility).
Regarding claim 15, Schmirler discloses the operating machine information display system according to claim 9, wherein in a case where the terminal device displays the attention area and the calculation unit changes size of the attention area, the terminal device changes a display color of the attention area (Paragraph [0047]: HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, and thereby with the controlled processes and/or systems. Example display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator. Data presented in this manner is read from industrial controllers 118 by HMIs 114 and presented on one or more of the display screens according to display formats chosen by the HMI developer; Paragraph [0085]: a plant model for a given industrial area (e.g., a production area, a workcell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets. For each industrial asset, the plant model can define physical dimensions and colors for the asset, as well as any animation supported by the graphical representation (e.g., color change animations, position animations that reflect movement of the asset, etc.). The plant models 524 also define the physical relationships between the industrial assets, including relative positions and orientations of the assets on the plant floor, conduit or plumbing that runs between the assets, and other physical definitions).
Regarding claim 16, Schmirler discloses the operating machine information display system according to claim 1, further comprising an operator output device configured to be usable by an operator of the operating machine, wherein the operator output device displays position information of the terminal device (Paragraphs [0046]-[0047]: industrial controllers 118 can also store persisted data values that can be referenced by the control program and used for control decisions, including but not limited to measured or calculated values representing operational states of a controlled machine or process (e.g., tank levels, positions, alarms, etc.) or captured time series data that is collected during operation of the automation system (e.g., status information for multiple points in time, diagnostic occurrences, etc.)…Industrial automation systems often include one or more human-machine interfaces (HMIs) 114 that allow plant personnel to view telemetry and status data associated with the automation systems, and to control some aspects of system operation. HMIs 114 may communicate with one or more of the industrial controllers 118 over a plant network 116, and exchange data with the industrial controllers to facilitate visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens. HMIs 114 can also be configured to allow operators to submit data to specified data tags or memory addresses of the industrial controllers 118, thereby providing a means for operators to issue commands to the controlled systems (e.g., cycle start commands, device actuation commands, etc.), to modify setpoint values, etc. HMIs 114 can generate one or more display screens through which the operator interacts with the industrial controllers 118, and thereby with the controlled processes and/or systems. Example display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes that display metered or calculated values, employ color or position animations based on state, render alarm notifications, or employ other such techniques for presenting relevant data to the operator. Data presented in this manner is read from industrial controllers 118 by HMIs 114 and presented on one or more of the display screens according to display formats chosen by the HMI developer; Paragraphs [0084]-[0085]: Rendering component 308 is configured to generate virtual and augmented reality presentation data 604 to wearable appliance 206 for delivery by client interface component 304. Presentation data 604, when received and executed by wearable appliance 206, renders an interactive three-dimensional virtual reality presentation of an industrial area on the wearable appliance's display…VR/AR presentation is generated based on a combination of diverse information received and processed by rendering component 308. FIG. 7 is a diagram illustrating data inputs leveraged by VR/AR presentation system 302 to generate VR/AR presentations. As noted above, presentation system 302 collects device data 704 from industrial devices or systems 702 across the plant environment. Presentation system 302 also maintains one or more plant models 524 that define a visual representation of the physical layout of the area represented by a VR presentation. For example, a plant model for a given industrial area (e.g., a production area, a workcell, an assembly line, etc.) can define graphical representations of the industrial assets—including machines, conveyors, control cabinets, and/or industrial devices—located within that area, as well as the physical relationships between these industrial assets. For each industrial asset, the plant model can define physical dimensions and colors for the asset, as well as any animation supported by the graphical representation (e.g., color change animations, position animations that reflect movement of the asset, etc.). The plant models 524 also define the physical relationships between the industrial assets, including relative positions and orientations of the assets on the plant floor, conduit or plumbing that runs between the assets, and other physical definitions).
Regarding claim 17, Schmirler discloses the operating machine information display system according to claim 3, further comprising an operator output device configured to be usable by an operator of the operating machine, wherein the operator output device outputs a warning in a case where the terminal device exists inside the attention area (Paragraphs [0139]-[0140]: TOF application, monitoring component 316 may be configured to detect, based on analysis of TOF distance data obtained from a TOF optical sensor, that an object detected in the video data 1412 is located at a distance from the video capture device 1414 that is less than a defined safe distance. In some embodiments, monitoring component 316 may also determine a type of the object based on imaging analysis of image data obtained from the TOF optical sensor or from another image capture device. If the type of the object corresponds to an object type that is not permitted to be within the defined safe distance (e.g., a human, a vehicle, etc.), and the TOF sensor data indicates that the object is within the defined safe distance, the monitoring component 316 can execute a defined action. The action may be for example, setting a bit or register in an industrial controller that alters an operation of a machine (e.g., by placing the machine in a safe state, such as a stopped or slowed state). The action may also include overlaying a notification graphic on the video data generated by the video capture device to indicate a location within the image at which the object was detected, as well as an alphanumeric message notifying of the possible security or safety issue… response to detection of a notifiable event (such as those described in the examples above), monitoring component 316 can instruct rendering component 308 to deliver notification information to the wearable appliances 206 associated with one or more users. The target users to be notified can be determined based on one or more of the type of issue detected, the area in which the issue is detected, an identification of which users are within a defined distance from the source of the issue (e.g., based on analysis of the location and orientation data 606 received from the wearable appliances 206), or other such considerations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler, in view of Mizutani et al. (US Pub. 2011/0311127), hereinafter Mizutani.
Regarding claim 10, Schmirler discloses the operating machine information display system according to claim 3.
	Schmirler does not explicitly disclose wherein the operating machine information acquisition unit further acquires an operating speed of the operating machine, and the calculation unit sets the attention area so that the attention area becomes wider as the operating speed of the operating machine increases.
	However, Mizutani teaches an operating machine information display system (Abstract), further comprising wherein the operating machine information acquisition unit further acquires an operating speed of the operating machine, and the calculation unit sets the attention area so that the attention area becomes wider as the operating speed of the operating machine increases (Fig. 4; Paragraphs [0098]-[0099]: in the case where the distance between the worker 201 and the movable robot 202 becomes short, a display content 403, for example, is displayed on the display screen 302. In this case, due to the short distance between the worker 201 and the movable robot 202, a motion space 404 of the movable robot 202 is displayed in a larger size than the motion space 402…when the distance becomes much shorter, a display content 405, for example, is displayed on the display screen 302. Due to much shorter distance between the worker 201 and the movable robot 202, a motion space 406 of the movable robot 202 is displayed in a larger size than the motion space 404. Now, when the motion space is displayed in a larger size, the worker 201 may find it difficult to distinguish the motion space from the rest of the motion space. For this reason, in this example, the motion space presentation device 100 shows the worker 201 the motion space more clearly by lowering the transparency of motion space; Paragraph [0103]: operation based on the motion planning 501 is as follows. That is to say, in the case where the motion planning 501 is executed when the end of the movable robot 202 is located at a spatial position C, the end of the movable robot 202 moves to a spatial position A with a speed of 100. Next, the end of the movable robot 202 sets the speed to half of the previous speed, i.e., 50, and moves to a spatial position B, then to the spatial position C. The end of movable robot 202 sequentially repeats the operation of moving to the spatial position A, to the spatial position B, and to the spatial position C for 10 times). Mizutani teaches that this will show a user the space of the movable machine (Paragraph [0086]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmirler with the features of wherein the operating machine information acquisition unit further acquires an operating speed of the operating machine, and the calculation unit sets the attention area so that the attention area becomes wider as the operating speed of the operating machine increases as taught by Mizutani so as to show a user the space of the movable machine as presented by Mizutani.
Regarding claim 11, Schmirler, in view of Mizutani teaches the operating machine information display system according to claim 10, Mizutani discloses wherein the operating machine further includes a lower travelling body and an upper slewing body, the operating machine information acquisition unit further acquires a slewing speed of the upper slewing body with respect to the lower travelling body, and the calculation unit sets the attention area so that the attention area becomes wider as the slewing speed acquired by the operating machine information acquisition unit increases (Fig. 2; Fig. 4; Fig. 17; Paragraph [0084]: motion planning holding unit 101 of FIG. 1 holds the motion planning of movable robots such as an arm robot. A work area generation unit 102 generates a three-dimensional region, as the motion space of a movable robot, from a motion planning held by the motion planning holding unit 101. A region expression adjustment unit 103 deforms the generated three-dimensional region or processes the texture of two-dimensional planes constituting the three-dimensional region so that it can be easily recognized; Paragraphs [0098]-[0099]: in the case where the distance between the worker 201 and the movable robot 202 becomes short, a display content 403, for example, is displayed on the display screen 302. In this case, due to the short distance between the worker 201 and the movable robot 202, a motion space 404 of the movable robot 202 is displayed in a larger size than the motion space 402…when the distance becomes much shorter, a display content 405, for example, is displayed on the display screen 302. Due to much shorter distance between the worker 201 and the movable robot 202, a motion space 406 of the movable robot 202 is displayed in a larger size than the motion space 404. Now, when the motion space is displayed in a larger size, the worker 201 may find it difficult to distinguish the motion space from the rest of the motion space. For this reason, in this example, the motion space presentation device 100 shows the worker 201 the motion space more clearly by lowering the transparency of motion space; Paragraph [0103]: operation based on the motion planning 501 is as follows. That is to say, in the case where the motion planning 501 is executed when the end of the movable robot 202 is located at a spatial position C, the end of the movable robot 202 moves to a spatial position A with a speed of 100. Next, the end of the movable robot 202 sets the speed to half of the previous speed, i.e., 50, and moves to a spatial position B, then to the spatial position C. The end of movable robot 202 sequentially repeats the operation of moving to the spatial position A, to the spatial position B, and to the spatial position C for 10 times; Paragraph [0138]: FIG. 17 shows a first modification of the motion space displayed on the motion space presentation device 100 in Embodiment 3. The overlay unit 106 projects the three-dimensional region on the two-dimensional plane, then obtains a numerical value from the "mode" attribute of the <polygons> tag, the numerical value indicating the order of operation modes. The overlay unit 106 then further superimposes a numerical value 1701 indicating the order of the current operation mode, and a numerical value 1702 indicating the order of the subsequent operation mode on the two-dimensional plan).
Regarding claim 12, Schmirler, in view of Mizutani teaches the operating machine information display system according to claim 10, Mizutani discloses wherein the operating machine information acquisition unit further acquires a travelling speed of the operating machine, and the calculation unit sets the attention area so that the attention area becomes wider as the travelling speed acquired by the operating machine information acquisition unit increases (Fig. 4; Paragraphs [0098]-[0099]: in the case where the distance between the worker 201 and the movable robot 202 becomes short, a display content 403, for example, is displayed on the display screen 302. In this case, due to the short distance between the worker 201 and the movable robot 202, a motion space 404 of the movable robot 202 is displayed in a larger size than the motion space 402…when the distance becomes much shorter, a display content 405, for example, is displayed on the display screen 302. Due to much shorter distance between the worker 201 and the movable robot 202, a motion space 406 of the movable robot 202 is displayed in a larger size than the motion space 404. Now, when the motion space is displayed in a larger size, the worker 201 may find it difficult to distinguish the motion space from the rest of the motion space. For this reason, in this example, the motion space presentation device 100 shows the worker 201 the motion space more clearly by lowering the transparency of motion space; Paragraph [0103]: operation based on the motion planning 501 is as follows. That is to say, in the case where the motion planning 501 is executed when the end of the movable robot 202 is located at a spatial position C, the end of the movable robot 202 moves to a spatial position A with a speed of 100. Next, the end of the movable robot 202 sets the speed to half of the previous speed, i.e., 50, and moves to a spatial position B, then to the spatial position C. The end of movable robot 202 sequentially repeats the operation of moving to the spatial position A, to the spatial position B, and to the spatial position C for 10 times).
Regarding claim 13, Schmirler, in view of Mizutani teaches the operating machine information display system according to claim 10, Mizutani discloses wherein the operating machine further includes an operating machine main body and an attachment, the operating machine information acquisition unit further acquires an attachment speed, which is a speed of the attachment with respect to the machine main body, and the calculation unit sets the attention area so that the attention area becomes wider as the attachment speed acquired by the operating machine information acquisition unit increases (Fig. 2; Fig. 4; Fig. 17; Paragraph [0084]: motion planning holding unit 101 of FIG. 1 holds the motion planning of movable robots such as an arm robot. A work area generation unit 102 generates a three-dimensional region, as the motion space of a movable robot, from a motion planning held by the motion planning holding unit 101. A region expression adjustment unit 103 deforms the generated three-dimensional region or processes the texture of two-dimensional planes constituting the three-dimensional region so that it can be easily recognized; Paragraphs [0098]-[0099]: in the case where the distance between the worker 201 and the movable robot 202 becomes short, a display content 403, for example, is displayed on the display screen 302. In this case, due to the short distance between the worker 201 and the movable robot 202, a motion space 404 of the movable robot 202 is displayed in a larger size than the motion space 402…when the distance becomes much shorter, a display content 405, for example, is displayed on the display screen 302. Due to much shorter distance between the worker 201 and the movable robot 202, a motion space 406 of the movable robot 202 is displayed in a larger size than the motion space 404. Now, when the motion space is displayed in a larger size, the worker 201 may find it difficult to distinguish the motion space from the rest of the motion space. For this reason, in this example, the motion space presentation device 100 shows the worker 201 the motion space more clearly by lowering the transparency of motion space; Paragraph [0103]: operation based on the motion planning 501 is as follows. That is to say, in the case where the motion planning 501 is executed when the end of the movable robot 202 is located at a spatial position C, the end of the movable robot 202 moves to a spatial position A with a speed of 100. Next, the end of the movable robot 202 sets the speed to half of the previous speed, i.e., 50, and moves to a spatial position B, then to the spatial position C. The end of movable robot 202 sequentially repeats the operation of moving to the spatial position A, to the spatial position B, and to the spatial position C for 10 times; Paragraph [0138]: FIG. 17 shows a first modification of the motion space displayed on the motion space presentation device 100 in Embodiment 3. The overlay unit 106 projects the three-dimensional region on the two-dimensional plane, then obtains a numerical value from the "mode" attribute of the <polygons> tag, the numerical value indicating the order of operation modes. The overlay unit 106 then further superimposes a numerical value 1701 indicating the order of the current operation mode, and a numerical value 1702 indicating the order of the subsequent operation mode on the two-dimensional plan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613